Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-20 have been submitted for examination.
Claims 21, 22, 23 have been newly submitted.
Claims 1-5, 7-10, 12, 13, 16-23 have been rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-10, 12, 13, 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yen United States Patent Application Publication 2017/0097880 in view of Huang United States Patent 2015/0309553 hereinafter H.

In regard to claims 1, 12
Y discloses a monitoring system, comprising: a baseboard management controller (BMC) disposed on a same baseboard as a system under test; an administrator device electrically connected to the BMC; and a software test fixture stored in the BMC, the software test fixture generating an electrical signal, which is transferred to a corresponding target device of the system under test to access a register of the corresponding target device. (Figure 1; Items 300 200 100) Paragraphs 31
Y does not disclose:
A system under test including a plurality of target devices including a plurality of in target probe ITP firmware programs and a plurality of bridge integrated each being connected and used to select the corresponding target device.
Huang teaches a system under test including a plurality of target devices including a plurality of in target probe ITP firmware programs and a plurality of bridge integrated each being connected and used to select the corresponding target device. (Figure 3) and (Paragraphs 21 and 22)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate a system under test including a plurality of target devices including a plurality of in target probe ITP firmware programs and a plurality of bridge integrated each being connected and used to select the corresponding target device of Huang into the monitoring system of Yen
A person of ordinary skill in the art would have been motivated to apply a system under test including a plurality of target devices including a plurality of in target probe ITP 
Thus the monitoring is done at an individual level allowing continuity of the system, and not at the global level to interrupt the process.

In regard to claims 2, 18
Y/H discloses the monitoring system of claim 1, wherein the BMC conforms to intelligent Platform Management Interface  Y (IPMI) protocol. (Paragraph 34)

In regard to claims 3
Y/H discloses the monitoring system of claim 1, further comprising an interboard communication bus disposed between the BMC and the system under test. Y (Paragraph 31)

In regard to claim 4
Y/H discloses the monitoring system of claim. 1, further comprising a communication interface that electrically connects the administrator device to the BMC. (Paragraph 30) In regard to claim 5



Y/H discloses the monitoring system of claim 4, wherein the communication interface comprises a computer network. Y (Paragraph 35)


In regard to claim 7
Y/H discloses the monitoring system of claim 1, wherein the BMC comprises: a processor; a non-volatile memory that stores the software test fixture; and a volatile memory that temporarily stores an executed result from the processor or received data. (Figure 1 Item 100)

In regard to claim 8
Y/H discloses the monitoring system of claim 1, wherein the software test fixture
is activated to monitor the corresponding target device. (Figure 1; Item 100) & (Figure 2; Item 210)

In regard to claims 9, 17
Y/H discloses the monitoring system of claim 8, wherein the administrator device issues a command to the BMC to activate the software test fixture. Y (Figure 2; Item 220)

In regard to claim 10


In regard to claim 13
Y/H discloses the method of claim 12, wherein the software test fixture is stored in a nonvolatile memory of the BMC. Y (Paragraph 31)

In regard to claim 16
Y /H discloses the method of claim 12, wherein the administrator device is electrically connected to the BMC via a computer network. Y (Paragraph 35)

In regard to claim 19
Y /H disclose the method of claim 12, wherein the BMC is disposed on a same baseboard as the system under test. Y (Figure 1)

In regard to claim 20
Y/H discloses the method of claim 12, wherein the software test fixture generates an electrical signal, which is transferred to the corresponding target device of the system, under test to access the register of the corresponding target device. Y (Paragraph 44)



Y/H discloses the monitoring system of claim 1, wherein the administrator device updates firmware of the system under test according to a monitoring results of the system test. H (Paragraphs 14 and 17)

In regard to claim 23
Y/H discloses the monitoring system of claim 1, wherein the plurality of target devices each comprises an integrated circuit. H (Component 10 in Figure 1)
Response to Applicant Arguments and Remarks
Arguments and remarks submitted the Office on 03/15/2021 have been fully considered, and are not persuasive in light of the newly submitted 103 rejection Yen in view of Huang. Argument is moot. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                Contact	

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bonzo Bryce can be reached 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.R./
/Amine Riad/
Primary Examiner